DETAILED ACTION

This action is in response to the amendment filed on 1/15/2021 which was filed in response to the Non-Final Rejection dated 10/15/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.
New grounds of rejection are presented in this Office action which were not necessitated by applicant's amendment.  Accordingly, this action is Non-Final.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “has a transmittance at least 70% for radiation” in paragraph [5] should be “has a transmittance of at least 70% for radiation”. “include” should be “includes” in line 3 of paragraph [57]. 
Appropriate correction is required.
The abstract of the disclosure is objected to because the phrase “as defects may form extend” should be either “as any defects that may form extend” or “as defects may form which extend”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “wherein the protective layer includes a transparent oxide, a nitride, or an oxynitride” is indefinite because it is unclear whether the term “transparent” should apply only to the oxide or to all of the listed materials. It is assumed for the purpose of this Examination that “transparent” only refers to the oxide and not to the nitride or oxynitride. If Applicant wishes to apply the term “transparent” to all of the claimed materials, then the Examiner recommends amending the language to “a transparent oxide, nitride, or oxynitride” or to “a transparent oxide, a transparent nitride, or a transparent oxynitride”. 
Regarding claim 6, the limitation “a chemical vapor deposition or physically deposited carbon film” is indefinite because it is unclear whether the term “chemical vapor deposition” means an material that is chemically vapor deposited or if the term applies only to a chemically vapor deposited carbon film. It is assumed for the purpose 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-10, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Imhof et al (USPGPUB 2012/0073462).
Regarding claims 1 and 20, Imhof discloses methods capable of protecting fine patterned features of an imprint lithography template [0005]. These methods may be particularly useful in the fabrication of recessed high-contrast alignment marks on such templates by preventing deposited high contrast material (e.g. metal) layers from coming into contact with fine features etched into the template [id]. In one embodiment, patterned template 118 includes a fine featured area 62 and an alignment area 64 [0030]. The fine feature area can include recesions 124 and protrusions 126 [id]. Layer 66b is formed by deposition of a layer of formable material such as a polymerizable material [0031-33]. High contrast material (HCM) can be deposited on the template 118 to form conformal layer 68 [0034] [Fig. 6]. HCM can be selectively removed with respect to layer 66b using selective etch processes [0037] [Fig. 9]. Examiner’s note: Imhof’s 

    PNG
    media_image1.png
    253
    568
    media_image1.png
    Greyscale

Imhof is silent with regard to the surface roughness of the surface of the template and the surface of the conformal, HCM layer.
However, it is evident from the figure above that the template with recesses and protrusions (corresponding to fine featured area 62) has a greater surface roughness than that of planar HCM layer 68 (A superstrate comprising: a body having a surface; a buffer layer overlying the surface; and a protective layer overlying the buffer layer, wherein the protective layer has a surface that has a surface roughness that is no greater than a surface roughness of the surface of the body, wherein the protective layer includes a material that can be selectively removed with respect to the buffer layer).
Regarding claim 20, either layer 66b or layer 68 can correspond to the claimed “layer overlying the surface”. Layer 66b is also selectively etchable with respect to the template [0037] [Fig. 10]. Examiner’s note: the same argument above with respect to the relative surface roughness of the body and the overlying layer applies here (A 
Regarding claims 3 and 10, template 118 can be formed from fused-silica, quartz, or borosilicate glass (wherein the body includes soda lime glass, quartz, borosilicate glass, alkali-barium silicate glass, aluminosilicate glass, or synthetic fused silica) [0016] [0030]. 
Imhof is silent with regard to the transmittance of the template.
As to the transmittance of the claimed body, the examiner notes that the prior art generally teaches the claimed invention (the body of claims 1 and 10) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  Since the prior art discloses using the same or similar material for the claimed body (see claim 10 above), the 
Regarding claim 4, the HCM material can be a nitride (wherein the protective layer includes a nitride) [0034].
Regarding claim 5, formable material can be a biomaterial such as PEG (wherein the buffer layer includes an organic compound) [0018] [0031].
Regarding claim 6, formable material can be applied using spin-coating, CVD, or PVD (wherein the buffer layer includes a chemical vapor deposition) [0018].
Regarding claims 7-8, Imhof is silent with regard to the permeability of the formable layer 66b and the HCM conformal layer 68 to a process gas relative to the template.
As to the relative process gas permeability of the claimed buffer layer, protective layer, or both to the body, the examiner notes that the prior art generally teaches the claimed invention (the superstrate of claims 1, 5, and 10) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  In particular, Imhof’s formable material to form formable layer 66b can be a polymerizable monomer mixture or a biomaterial such as PEG [0018] [0031] and Imhof’s template (body) can be formed from fused-silica, quartz, borosilicate glass, metal, or hardened sapphire [0016] [0030]. It is evident to a PHOSITA that the latter material (for forming the template) would have a lower permeability to a process gas such as helium than the former material (for forming the formable layer 66b). Therefore, the examiner believes the claimed properties are either anticipated or highly obvious (wherein the buffer layer, the protective layer, or both are more permeable to a process gas, as compared to the body – claim 7) (The superstrate of claim 7, wherein the process gas is helium – claim 8).
Regarding claim 9, formable material 34 can comprise a polymerizable monomer mixture or biomaterials such as PEG (wherein the buffer layer or the protective layer comprises a deposited oxide, anodized alumina, an organo-silane, an organosilicate material, an organic polymer, inorganic polymers, and any combination thereof) [0018] [0030].
Regarding claim 21, template 18 has a larger surface area than the underlying substrate 12 (The superstrate of claim 20, wherein a surface area of the superstrate is larger than a surface area of the substrate) [0013-15] [Fig. 1].

    PNG
    media_image2.png
    363
    571
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites: “The superstrate of claim 1 wherein the surface roughness of the protective layer is less than 1 nm over a contact area of the superstrate”. The closest prior art, Imhof et al (USPGPUB 2012/0073462), discloses the superstrate of claim 1, but fails to disclose that the surface roughness of the HCM conformal layer 68 is less than 1 nm over a contact area of the template.
Claim 11 recites: “The superstrate of claim 1, wherein the protective layer is treated with a release compound to facilitate release of the superstrate from a layer Imhof et al (USPGPUB 2012/0073462), discloses the superstrate of claim 1, but fails to disclose that the HCM conformable layer 68 is treated with a release compound.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 1/15/2021, with respect to the rejection(s) of claims 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Sreenivasan et al (USPGPUB 2017/0106399) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imhof et al (USPGPUB 2012/0073462).
Applicant’s arguments, see page 7, filed 1/15/2021, with respect to the rejection(s) of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Fletcher et al (USPGPUB 2010/0109201) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imhof et al (USPGPUB 2012/0073462). In particular, Applicant’s argument regarding Fletcher’s lack of disclosure of the surface roughness of either the base layer 62 or the seal layer 59 and therefore inability to compare surface roughness of these surfaces is persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI

Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781